Citation Nr: 9935663	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  90-51 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for an abdominal abscess claimed as a 
result of pelvic node dissection and radical retropubic 
prostatectomy performed at a Department of Veterans Affairs 
Medical Center (VAMC).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
December 1946.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a March 1990 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied the claim of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 351 [now 38 U.S.C.A. 
§ 1151] for abdominal abscess claimed as a result of pelvic 
node dissection and radical retropubic prostatectomy 
performed at a VA Medical Center.  The veteran filed a Notice 
of Disagreement with that decision in April 1990.  A 
Statement of the Case was issued in November 1990, and the 
veteran filed a substantive appeal in December 1990.

In May 1992, the veteran was notified by the RO that 
adjudication of his claim was suspended, pending a change in 
the law affecting claims for entitlement to compensation 
brought under the provisions of 38 U.S.C.A. § 1151.  The 
changes in the law are explained in detail below.  In a 
January 1996 rating action, the RO, having applied the 
amended provisions of 38 U.S.C.A. § 1151 and its implementing 
regulation, 38 C.F.R. § 3.358, denied the claim.  

A review of the record reflects that this case was previously 
before the Board in April 1998 at which time it was remanded 
in order to schedule the veteran for a travel Board hearing 
pursuant to his request.  A personal hearing before the 
undersigned Board member was afforded for the veteran in July 
1998 and a transcript of that hearing is on file.

The case subsequently returned to the Board and in October 
1998, it was remanded again for additional evidentiary 
development.  The development requested in that remand has 
been undertaken and the case has returned to the Board and is 
ready for appellate review.  

The Board notes that the Court of Appeals for Veterans Claims 
(Court) has recently opined that VA has no duty to assist a 
claimant until the claimant meets his or her burden of 
establishing a well-grounded claim.  Morton v. West, 12 Vet. 
App. 477, 481 (1999) (emphasis added).  It was also noted 
that the claimant's burden to produce evidence to render a 
claim well grounded was a "condition precedent established 
by Congress" that neither VA nor the Court was free to 
ignore.  Morton, 12 Vet. App. at 485.  Inasmuch as the 
Board's October 1998 remand was issued prior to the Morton 
decision, the Board notes that it should not be construed as 
containing a finding that the claim is well grounded which is 
binding upon this Board decision, which is now subject to the 
holding in Morton.


FINDING OF FACT

Medical evidence of record indicates that the veteran does 
not currently have a disability currently diagnosed as 
abdominal abscess, nor are chronic residuals of that 
condition shown.


CONCLUSION OF LAW

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for an abdominal abscess claimed as a 
result of pelvic node dissection and radical retropubic 
prostatectomy performed at a VAMC in May 1989 is denied as 
the claim is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts on appeal that the RO erred in denying 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for an abdominal abscess claimed as a result of pelvic 
node dissection and radical retropubic prostatectomy 
performed at a VAMC.  He specifically contends that while 
hospitalized at the VAMC in Salt Lake City, Utah in May and 
June 1989, during which time he underwent pelvic node 
dissection and radical retropubic prostatectomy, the drainage 
tubes were removed too quickly which resulted in post-
operative complications including clotting and infection, and 
which ultimately resulted in chronic soreness of the abdomen.

In the interest of clarity, the Board will separately and 
briefly review the relevant law, regulations and Court 
decisions; describe the factual background of this case, and 
render an analysis of the claim.

Applicable Law and Regulations -Well-groundedness

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In general, in order for a claim to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury due to VA medical examination or treatment (lay or 
medical evidence); and of a nexus between the VA medical 
treatment and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

The Court has recently held that the requirements for a well-
grounded claim under 38 U.S.C.A. § 1151 parallel those 
generally set forth for establishing other service connection 
claims, as follows: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of an injury as 
the result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460 
(1999).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Applicable Law and Regulations - 38 U.S.C.A. § 1151

In pertinent part, at the time of the United States Supreme 
Court decision in the case of Brown v. Gardner, 115 S. Ct. 
552 (1994), 38 U.S.C.A. § 1151 provided that when there is no 
willful misconduct by a veteran, additional disability 
resulting from VA hospitalization, medical or surgical 
treatment causing injury, or aggravation thereof, shall be 
compensated as if service connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. § 
3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

Following the Brown decision, 38 U.S.C.A. § 1151 was revised 
to provide that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected. See also 38 C.F.R. § 3.358 (1995).

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision. Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the revised 38 C.F.R. § 3.358(c)(3) (1996) compensation 
is precluded where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the VA hospitalization or medical 
or surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment. Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress. See 
section 422(a) of PL 104-204.  The purpose of the amendment 
is, in effect, to overrule the Supreme Court's decision in 
the Gardner case, which held that no showing of negligence is 
necessary for recovery under section 1151. In pertinent part, 
§ 1151 is amended as follows:

	"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected. For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

	"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

	(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

	(B) an event not reasonably foreseeable."

In August 1998, 38 C.F.R. §§ 3.358 and 3.380 were amended in 
light of the congressional action noted above. The new 
sections, 38 C.F.R. §§ 3.361, 23.363 (1998), were effective 
from October 1, 1997.  63 Fed. Reg. 45006-7 (1998) (to be 
codified at 38 C.F.R. §§ 3.361 - 3.363).  However, these 
amendments apply only to claims filed on or after the 
effective date of the statute, October 1, 1997.  Since the 
veteran's appeal was pending prior to that date, it continues 
to be subject to review under the prior statutory language 
and interpretation.  VAOPGCPREC 40-97 (O.G.C. Prec. 40-97).

Factual Background

VA medical records show that in March 1988, the veteran was 
seen with complaints of a one year history of difficulty 
voiding and nocturia occurring 4 to 5 times a night.  
Diagnoses of prostatism and obesity were made.  In May 1988, 
the veteran was seen by urology for increased difficulty with 
voiding with nocturia.  There was also a question at that 
time as to the presence of a nodule in the prostate.  
Examination revealed a small nodule at the right apex.  A 
needle aspiration biopsy was negative.

In September 1988, the veteran as seen again with complaints 
of bladder outlet obstructive symptoms and an irregular 
prostate.  Specific complaints of slow stream, hesitancy, 
straining to void and nocturia were recorded.  An examination 
of the prostate showed 25 to 30 grams of tissue with some 
irregularity, particularly around the left lobe of the 
prostate.  

The evidence shows that the veteran was hospitalized at the 
VAMC in Fort Harrison, Montana in January 1989, at which time 
he underwent transurethral resection of the prostate gland 
(TURP) due to findings which included an enlarged prostate.  
The final diagnoses included adenocarcinoma of the prostate 
gland.  There were no post-operative complications.

In a March 1989 entry it was noted that the veteran was two 
months post-TURP.  At that time pathology showed multiple 
chips containing moderately differentiated adenocarcinoma and 
the impression was that it was probably Stage A2.

A urology consult dated in April 1989 noted that two prostate 
nodule biopsies had been negative.  It was reported that due 
to outlet obstruction, the veteran had a TURP which showed 
several areas with moderately differentiated adenocarcinoma.  
A bone scan conducted later in April 1989 showed no evidence 
of metastatic disease.

The evidence also reflects that the veteran was hospitalized 
at the VAMC in Fort Harrison Montana from May 3, 1989 to May 
5, 1989, during which time a colonoscopy was preformed with 
polyp removal.  There were no complications noted following 
that procedure.

The veteran was hospitalized at the VAMC in Salt Lake City, 
Utah from May 18, 1989 to June 7, 1989, during which time he 
underwent procedures including pelvic node dissection and 
radical retropubic proctectomy.  The discharge summary 
indicated that the actual surgery was performed on May 23, 
1989 and that the veteran had tolerated the procedure well.  
The summary revealed that the veteran's diet was advanced on 
the third post-operative day, that the drains were removed on 
the fourth and fifth post-operative days and that that 
staples were removed on the fifth post-operative day.  The 
summary indicated that the veteran was ambulating and that he 
was eating well and doing well and that on the thirteenth 
post-operative day, the catheter was removed and that the 
veteran was voiding well and was in good control.  The 
veteran was then discharged on medication to be seen for a 
follow up at the VAMC in Fort Harrison, Montana.

VA medical records showed that the veteran was seen by 
urology on July 26, 1989 at which point it was observed that 
he was doing well except for some trouble voiding.  It was 
noted that the veteran might be developing a bladder neck 
contracture which might require corrective surgery.  A 
September 1989 record noted a three to four week history of a 
milky white fluid draining from the abdomen.  Some tenderness 
over the abdomen was noted.  

Medical records showed that the veteran was admitted to the 
emergency room of a private hospital on October 19, 1989, 
with complaints of right lower quadrant pain with some nausea 
and vomiting.  A history of suprapubic radical prostatectomy 
done by VA in May 1989 was noted. It was also reported that 
in early 1989, the veteran was seen by VA at which time he 
reported that he thought he had a bladder infection.  He was 
admitted to the hospital and underwent an exploratory 
laparotomy.  He was found to have a huge pelvic cyst mass 
which was becoming necrotic.  The cyst was found to have 
consisted of lymph and old blood clots as well as fibrous 
clots.  The operation record indicated that several hemoclips 
could be felt in the depths of the abscess.  The cyst was 
incised and drained.  Post-operatively the veteran was noted 
to have been doing well.  The discharge diagnosis was pelvic 
abscess, secondary to previous prostatectomy.

The veteran was transferred to the VAMC in Fort Harrison, 
Montana on October 21, 1989.  The medical history revealed 
that the veteran had been doing very well  following surgery 
in May 1989 until late October/early November 1989 when he 
had a sudden onset of abdominal pain.  Upon admission, it was 
noted that the veteran was draining a bilish fluid from the 
gastrostomy.  Moderate distension and abdominal pain were 
noted.  The abdomen had a midline abdominal incision with two 
Penrose drains emerging from the incision.  Drainage of a 
clear lemon colored fluid was reported.  A CT scan of the 
abdomen showed an abscess with some "stuff" inside and 
drains going through the abscess into the abdominal cavity.  
It was noted that it was draining well.  The gastrostomy tube 
was clamped on October 25, 1989.  By October 28, 1989 the 
veteran was off a liquid diet to a regular diet.  The first 
Penrose drain was removed on October 31, 1989 and the second 
was removed on November 3, 1989.  A final diagnosis of pelvic 
abscess, secondary to infected lymphocele as a result of 
status post radical prostatectomy, was made.  The veteran was 
discharged on November 3, 1989 in stable condition and with a 
good prognosis.

In January 1990, the veteran filed a claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 
[formerly 38 U.S.C.A. § 351] for residuals of a prostatectomy 
performed by VA.  

By rating action of March 1990, the RO denied the claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for abdominal abscess secondary to pelvic 
node dissection and radical retropubic prostatectomy.  The RO 
reasoned that there was no additional compensable disability 
and that no negligence or fault had been shown on the part of 
VA. 

A medical record dated in March 1990 indicated that the 
veteran was doing well and had no complaints.  It was noted 
that everything was healed.  

Correspondence from the RO dated in March 1991 reflects that 
the veteran received a voucher for payment under the Federal 
Tort Claims Act in the amount of $5,250.40.  This amount was 
authorized for the costs of the emergency surgery which the 
veteran underwent at a private hospital in October 1989 
following the May 1989 VA surgery.

The veteran underwent a VA examination of the scars and skin 
in August 1995.  At that time he was seen for re-evaluation 
post laparotomy.  A history of surgery in 1989 and a 
subsequent infection of the abdomen was noted.  The 
examination report indicated that post-operatively the 
veteran was doing well until 1995 when he had a recurrence of 
the carcinoma.  Thereafter, the report indicated that the 
veteran underwent six weeks of radiotherapy which was 
completed in June 1995.  Upon examination the veteran 
complained of pain in the abdomen.  Physical examination 
revealed that the abdomen was somewhat distended, but not 
edematous or bloated, just fatty distension.  Diastasis recti 
of the incision in the epigastrium was shown.  It was 
reported that the incision was well healed.  Tenderness over 
the symphysis pubis after having just completed radiation was 
reported.   There were no palpable masses.  The examiner's 
impressions included post-radiation for metastatic prostatic 
carcinoma, and diastasis recti of the upper abdomen.

By rating action of January 1996, the RO denied the claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for an abdominal abscess secondary to 
pelvic node dissection and radical retropubic prostatectomy.  

The veteran presented testimony at a hearing held the RO 
before the undersigned member of the Board in July 1998.  The 
veteran testified that in October 1989, after experiencing 
abdominal pain for about two or three days he sought 
treatment at the emergency room of a private hospital.  The 
veteran stated that he underwent emergency surgery which 
revealed the presence of an abscess in the lower abdomen 
consisting of a 4 to 5 pound ball of matter and hemoclips.  
He testified that the staff of the private hospital had not 
indicated what had caused the abscess, but the veteran 
himself stated that it was due to cancer surgery performed 
previously by VA.  The veteran testified that the abdominal 
pain existed from May until October 1989 and that as of 1998 
he did not have constant pain any more, and that it had been 
"drifting off" over time.  The veteran stated that there 
was numbness but no pain where the incision was, and 
indicated that he did not experience weakness in that area 
and that walking did not cause increased pain in that area.  
The veteran did testify that he experienced pain when 
sitting.  

The veteran further testified that following the May 1989 
surgery performed by VA, he experienced symptoms of fluids 
draining from the incision.  The veteran indicated that when 
treated at the private hospital in October 1989 the doctor 
indicated the presence of blood clotting and hemoclips.  The 
veteran indicated that during the May 1989 VA surgery, the 
blood tube was taken out too quickly which the veteran stated 
he believed caused the infection.  He testified that another 
VA doctor which did not perform the May 1989 VA surgery, but 
who had looked at the veteran's chart indicated that the 
blood tube had probably been puled out too early.  

Subsequently, the case came before the Board in October 1998, 
at which time it was remanded for additional evidentiary 
development.

In March 1999, a private medical opinion was obtained by VA.  
The medical history revealed that adenocarcinoma of the 
bladder was diagnosed in 1989 following which the veteran 
underwent radical retropubic prostatectomy by VA in May 1989.  
It was noted that approximately 4 months later the veteran 
experienced bladder discomfort.  The history indicated that 
the veteran was seen at a private hospital due to lower 
abdominal pain, at which time he was found to have a pelvic 
abscess which was actually an infected lymphocele.  After 
treatment and drainage the problem resolved.  In January 
1990, the veteran was seen by the urology department, at 
which time there was no evidence of abdominal pain or fever, 
but minor stress incontinence was shown.  Upon follow-up in 
June 1990, again the veteran had no complaints of abdominal 
pain, fever, or anything suggestive of a recurrence of a 
pelvic lymphocele.  When seen there after in 1993, there was 
no major problems with abdominal pain, or voiding 
dysfunction.  

In the March 1999 medical opinion, it was noted that in 
approximately 1995 or 1996, the veteran underwent radiation 
therapy to the pelvis.  It was reported that as of 1999, the 
veteran has no major voiding complaints, but did have some 
urinary frequency and urgency.  It was also noted that his 
incontinence had become a lot worse.  

A VA examination was conducted in March 1999.  The veteran 
reported that in 1989, he underwent a radical prostatectomy 
and that five months later an abdominal abscess developed 
which required surgery and drainage.  The veteran indicated 
that as a result of the surgery, he did experience urinary 
incontinence and had not had an erection.  The veteran did 
note that he had developed some pulling in his left lower 
quadrant when he leaned back and sometimes felt pulling in 
his left lower quadrant.  He indicated that he did not have 
pain when lifting heavy objects.  Objective examination of 
the abdomen showed no marked bowel sounds and it was 
described as soft and nontender.  There was no palpable 
hepatosplenomegaly.  Genitourinary examination revealed no 
palpable inguinal hernia, but some tenderness to palpation 
along the left inguinal canal was noted.  

The VA examiner opined that the veteran had a history of 
prostate cancer status post radical prostatectomy with a 
history of surgical complication of abdominal abscess.  It 
was noted that the veteran did experience secondary 
complications of urinary incontinence and erectile 
dysfunction as a result of the radical prostatectomy.  The 
only other finding reported as pain along the left inguinal 
canal without reproducible hernia.  

Analysis

The Board notes that where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In this case, the Board has determined that the provisions of 
38 U.S.C.A. § 1151 in effect prior to October 1, 1997 are 
more favorable to the claim, inasmuch as negligence need not 
be established in order for the veteran to prevail.  
Moreover, inasmuch as the original claim brought under the 
provisions of 38 U.S.C.A. § 1151 was filed many years before 
October 1997, the provisions of 38 U.S.C.A. § 1151 in effect 
from October 1, 1997 forward are inapplicable to the claim.

Well groundedness

The veteran contends that an abdominal abscess resulted 
following pelvic node dissection and radical retropubic 
prostatectomy performed at a VAMC in May 1989.

As discussed above, in order for a claim under 38 U.S.C.A. § 
1151 to be well grounded, three elements must be satisfied: 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460 
(1999).

With respect to the first prong of the Jones well 
groundedness test, the medical evidence of record must 
establish that the veteran has the currently claimed 
disability, in this case an abdominal abscess.  The matter of 
whether or not the veteran currently has abdominal abscess 
was specifically addressed upon VA examination conducted in 
1999 and was discussed in a private medical opinion dated in 
March 1999.  The 1999 VA examination revealed no current 
evidence of an disability of the abdomen including abdominal 
abscess, and noted only the presence of abdominal pain upon 
leaning back.  The Board also notes that upon VA examination 
conducted in 1995, there was no evidence of an abdominal 
abscess and the veteran's complaints of abdominal pain were 
attributed to recent radiotherapy.

Similarly, in the March 1999 private medical statement a 
history of an abdominal abscess in 1989 following VA 
treatment received by VA in May 1989 was noted.  However, the 
statement reflected that once the abscess was repaired at a 
private hospital in October 1989, he had no recurrence of 
that condition or of symptoms of draining and pain which were 
associated with that condition.  

The record in this case clearly indicates that in the months 
following the pelvic node dissection and radical retropubic 
prostatectomy performed by VA in May 1989 an infection did 
occur, and a diagnosis of an abdominal abscess was made.  The 
record also shows that this condition was repaired in October 
1989.   The clinical evidence dated subsequent to the October 
1989 repair of the abdominal abscess is entirely negative for 
any sign of a recurrence of that condition.  Furthermore, 
even the veteran himself has not alleged that the condition 
has recurred since that time.  In his 1998 hearing testimony, 
the veteran testified that as of 1998 he did not have 
constant pain any more, and that it had been drifting off 
over time.  He stated that there was numbness but no pain 
where the incision was, and indicated that he did not 
experience weakness in that area and that walking did not 
cause increased pain in that area.  The veteran's only 
complaints related to experiencing pain when sitting.  
Accordingly, there are essentially no chronic residuals of 
the abdominal abscess shown.  The veteran's complaints of 
occasional pain upon certain activities are not demonstrative 
in and of themselves of a current physical disability.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability . . . a claim is not 
well grounded."  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.  In this case, 
although it is clear that there was an abdominal abscess 
which was repaired several months after the initial surgery, 
the record does not reflect any current evidence of that 
disability.  See Jones, supra.  In the absence of a current 
disability, consideration of the other two aspects of the 
Jones well-groundedness analysis is rendered unnecessary.

Accordingly, since the veteran has failed to met the first 
requirement for the submission of a well grounded claim, the 
presentation of a medical diagnosis of the currently claimed 
disability, the claim must be denied.  38 U.S.C.A. § 5107(a).

Additional considerations

Because the veteran's claim is not well grounded, VA is under 
no duty to further assist him in developing facts pertinent 
to that claim.  38 U.S.C.A. § 5107(a) (West 1991).  VA's 
obligation to assist depends upon the particular facts of the 
case and the extent to which VA has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  
The Court has held that the obligation exists only in the 
limited circumstances where the veteran has referenced other 
known and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 
344 (1996).  VA is not on notice of any other known and 
existing evidence which would make the claim presented by the 
veteran plausible.  The Board's decision serves to inform the 
veteran of the kind of evidence that is necessary to make his 
claim well grounded, namely medical evidence which shows a 
current diagnosis of an abdominal abscess or chronic 
residuals thereof.

The Board finds that the veteran has been accorded ample 
opportunity to present argument and evidence in support of 
his claim, including his personal hearing testimony.  
Moreover, in the most recent Supplemental Statement of the 
Case issued by the April 1999, the RO determined that the 
claim was not well grounded and denied the claim on that 
basis.  Accordingly, this Board decision in which the same 
conclusion was reached is not considered to be prejudicial to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993)..



ORDER

A well grounded claim not having been presented, entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for an abdominal abscess claimed as a result of pelvic node 
dissection and radical retropubic prostatectomy performed at 
a VAMC is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The Board notes in passing that the record indicates that the veteran received compensation from the 
government in the amount of $5,250.40 under the Federal Trot Claims Act for the October 1989 emergency 
surgery for a pelvic abscess.  

